Judgment of conviction unanimously reversed, on the law and on the facts, and the information dismissed. Defendant was convicted in the Court of Special Sessions of the City of New York, on two counts, of the. misdemeanors of criminally buying and receiving stolen property and criminally concealing and withholding stolen property (Penal Law, § 1308), respectively. Defendant was acquitted on a count charging petit larceny. He was sentenced as a youthful offender to the New York City Reformatory. Such adjudication cannot be made unless it be found that the defendant so adjudged has committed a crime. (Code Crim. Pro., § 913-e; People v. Shannon, 1 A D 2d 226, affd. 2 N Y 2d 792.) The property in question was cigars and cigarettes alleged to have been stolen from a grocery store. The fact that the property in question was stolen by someone is an essential element of the crimes with which defendant is charged. (People v. Walker, 198 N. Y. 329; People v. Matthews, 6 A D 2d 786.) In our opinion the proof failed to establish beyond a reasonable doubt that the cigars and cigarettes in question were stolen. Concur- — Breitel, J. P., Rabin, M. M. Frank, McNally and Bergan, JJ.